5/15/2019                                        Summary
            Case 1:19-cv-01960-SEB-MPB Document 1-1      - MyCase
                                                     Filed   05/16/19 Page 1 of 23 PageID #: 6
                 This is not the official court record. Official records of court proceedings may only be obtained directly
                 from the court maintaining a particular record.


   Steve Kizer v. Hook-Superx LLC, Valley Enterprises Inc.
    Case Number                                 29D02-1904-CT-003853

    Court                                       Hamilton Superior Court 2

    Type                                        CT - Civil Tort

    Filed                                       04/23/2019

    Status                                      04/23/2019 , Pending (active)


   Parties to the Case
   Defendant Hook-Superx LLC
       Attorney
       Nicholas Gene Brunette
       #2704249, Retained

       Reminger Co., L.P.A.
       College Park Plaza
       8909 Purdue Road, Suite 200
       Indianapolis, IN 46268
       317-853-7371(W)

   Defendant Valley Enterprises Inc.
       Attorney
       Pro Se

   Plainti        Kizer, Steve
       Attorney
       Trevor J Crossen
       #1859249, Retained

       4661 Lisborn DR
       Carmel, IN 46033
       317-939-6800(W)


   Chronological Case Summary
    04/23/2019 Case Opened as a New Filing


    04/23/2019        Complaint/Equivalent Pleading Filed
                  Complaint for Damages

                  Filed By:                      Kizer, Steve
                  File Stamp:                    04/23/2019

    04/23/2019        Appearance Filed
                  Appearance of Trevor Crossen

                  For Party:                     Kizer, Steve
                  File Stamp:                    04/23/2019




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6Ik16Z3pOREl5T1RFMU1UVXdPak16TlRnek5UVXpOemc9In19   1/3
5/15/2019                                         Summary
             Case 1:19-cv-01960-SEB-MPB Document 1-1      - MyCase
                                                      Filed   05/16/19 Page 2 of 23 PageID #: 7
    04/23/2019        Subpoena/Summons Filed
                  Summons-Hook-Superx, LLC

                  Filed By:                       Kizer, Steve
                  File Stamp:                     04/23/2019

    04/23/2019        Subpoena/Summons Filed
                  Summons-Valley Enterprises, Inc.

                  Filed By:                       Kizer, Steve
                  File Stamp:                     04/23/2019

    04/23/2019        Certi cate of Issuance of Summons
                  Certi cate of Issuance of Summons led. js

                  Filed By:                       Kizer, Steve
                  File Stamp:                     04/23/2019

    04/29/2019        Certi ed Mail Returned
                  Return of Service led. js

                  Party Served:                   Kizer, Steve
                  Date Signed:                    04/29/2019

    05/02/2019        Certi cate of Issuance of Summons
                  Return of Service - Valley Enterprises led. js

                  Filed By:                       Kizer, Steve
                  File Stamp:                     05/02/2019

    05/13/2019        Appearance Filed
                  Appearance for Defendant Hook-SupeRx, LLC led. js

                  For Party:                      Hook-Superx LLC
                  File Stamp:                     05/13/2019

    05/13/2019        Motion for Enlargement of Time Filed
                  Motion for Automatic Enlargement of Time to File Responsive Pleading led. Order submitted. js

                  Filed By:                       Hook-Superx LLC
                  File Stamp:                     05/13/2019

    05/14/2019        Order Granting Motion for Enlargement of Time
                  Noticed:                        Hook-Superx LLC
                  Noticed:                        Valley Enterprises Inc.
                  Noticed:                        Crossen, Trevor J
                  Noticed:                        Brunette, Nicholas Gene
                  Order Signed:                   05/13/2019

    05/15/2019 Automated ENotice Issued to Parties
                  Order Granting Motion for Enlargement of Time ---- 5/14/2019 : Nicholas Gene Brunette;Trevor J Crossen


   Financial Information
   * Financial Balances re ected are current representations of transactions processed by the Clerk’s O ce. Please note that any
     balance due does not re ect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
     balances shown, please contact the Clerk’s O ce.

   Kizer, Steve
   Plainti

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6Ik16Z3pOREl5T1RFMU1UVXdPak16TlRnek5UVXpOemc9In19           2/3
5/15/2019                                        Summary
            Case 1:19-cv-01960-SEB-MPB Document 1-1      - MyCase
                                                     Filed   05/16/19 Page 3 of 23 PageID #: 8
   Balance Due (as of 05/15/2019)
   0.00

   Charge Summary
    Description                                                              Amount              Credit             Payment
    Court Costs and Filing Fees                                              157.00              0.00               157.00

   Transaction Summary
    Date                  Description                                        Amount
    04/23/2019            Transaction Assessment                             157.00
    04/23/2019            Electronic Payment                                 (157.00)



                  This is not the official court record. Official records of court proceedings may only be obtained directly
                  from the court maintaining a particular record.




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6Ik16Z3pOREl5T1RFMU1UVXdPak16TlRnek5UVXpOemc9In19   3/3
Case 1:19-cv-01960-SEB-MPB Document 1-1 Filed 05/16/19 Page 4 of 23 PageID #: 9
> >-
                                             29D02>1904.CT.003853                                        Filed; 4/23/201911:39 AM
                                                                                                                             Cleric
                                                Hamilton Superior Court 2                                Hamilton County, Indiana




                                IN THE HAMILTON COUNTY SUPERIOR COURT
                                       CIVIL DIVISION. ROOM NO.___
                                             STATE OF INDIANA
         STEVE KIZER,                                       )
                                                           )
                   Plaintiff,                              )
                                                           )
        vs.                                                )        Cause No.:
                                                           )
        HOOK-SUPERX, LLC d/ba                             )
        CVS PHARMACY and                              .   )
        VALLEY ENTERPRISES. INC.,                         )
                                                          )
                Defendants.                               )
                                                          )

                                       COMPLAINT FOR DAMAHRS

               Comes now the Plaintiff, Steve Kizer, by and through his attorney, Trevor J.

        Crossen, and for his Complaint for Damages against the Defendants, Hook-Superx, LLC

        d/b/a CVS Pharmacy (hereinafter “CVS Pharmacy”) and Valley Enterprises, Inc.

        (hereinafter “Defendants”), alleges and asserts as follows:
               1.         At the time of the incident, Plaintiff, Steve Kizer, was a resident of the
       City of Indianapolis, County of Marion, State of Indiana.
               2.        Defendant. CVS Pharmacy, is a foreign limited liability company, which

       is duly licensed and registered to conduct business in the State of Indiana.
               3.        Defendant, Valley Enterprises. Inc., is a foreign for-profit corporation,

       which is duly licensed and registered to conduct business in the State of Indiana.
              4.         At all times relevant hereto. Plaintiff, Steve Kizer, was a public invitee of

       Defendant CVS Pharmacy’s location at 13098 Publishers Drive, Fishers, IN 46038 for
       the purpose of shopping.
Case 1:19-cv-01960-SEB-MPB Document 1-1 Filed 05/16/19 Page 5 of 23 PageID #: 10
 */'




                    5.     On or about February 11,2018. Plaintiff was walking from his car toward

         the entrance of CVS when he slipped and fell on ice that had accumulated between the

         parking block and sidewalk. Plaintiff would sustain severe injuries as a result of said slip
         and fall.

                 6.       As the owner of the property, CVS Pharmacy, owed Plaintiff, as an

         invitee, a duty to exercise reasonable care in maintaining the premises in a safe condition,

        including its sidewalks and parking lot.

                7.        As the entity responsible for property management, including maintenance

        and upkeep of the sidewalk and parking lot for snow and ice removal, Defendant, Valley

        Enterprises, Inc., owed Plaintiff, as an invitee, a duty to exercise reasonable care in

        maintaining the premises in a safe condition.

                8.        At said time and place. Defendants, knew or by the exercise of reasonable

        care should have known, of the dangerous and hazardous condition which existed on the

        premises, namely the ice and snow accumulaUon of the sidewalks and parking lot. and

       that such condition posed an unreasonable risk of harm to invitees accessing the subject

       premises, including Plaintiff, Steve Kizer, and Defendants failed to take necessary and

       appropriate action to remedy the hazardous condition.
               9.        At said time and place. Defendants did not attempt to warn Plaintiff of the

       hazardous condition, and failed to exercise reasonable care to adequately protect public

       invitees against the dangerous condition then and there existing.

               10.       Defendants were negligent in, among other things, failing to warn Plaintiff

       of the dangerous condition; failing to remedy the dangerous condition; failing to properly

       instruct their employees on the hazardous condition; failing to implement property safety
Case 1:19-cv-01960-SEB-MPB Document 1-1 Filed 05/16/19 Page 6 of 23 PageID #: 11




        and maintenance procedures; failing to properly inspect the premises; failing to barricade

        or block hazardous condition; and otherwise failing to maintain the premises in a

        reasonable safe condition.

                11.    Asa direct and proximate result of the negligence of the Defendants,

       PlainUff sustained severe and permanent injuries, which required medical treatment.

               12.     In order to treat his injuries and to lessen his pain and suffering, Plaintiff,

       Steve Kizer, has been required to engage in services of hospitals, physicians, radiologists

       and therapists for medical care, diagnostic imaging and medication and has incurred

       substantial medical bills for such treatment.

               13.     Asa direct and proximate result of the negligence of the Defendants,

      Plaintiff may be required to seek medical treatment in the near future, and will incur the
      expenses attendant therewith,

              14.     As a direct and proximate result of the negligence of the Defendants, and

      each of them, Plaintiff experienced mental anguish, emotional distress, pain and

      suffering, all of which may continue for an indefinite period.

              15.     As a direct and proxirnate result of the injuries in the subject fall and their
      effects, Plaintiff’s quality of life has been diminished.

              16.     Asa direct and proximate result of the negligence of the Defendants, as

      aforesaid. Plaintiff has been damaged.

             WHEREFORE, Plaintiff, Steve Kizer, by counsel, prays for judgment against the

     Defendants, and each of them, in an amount commensurate with his injuries and

     damages, for cost of this action, for trial by jury and for all other relief just and proper in
     the premises.
                                                                                                         /
                                                                  / 23 PageID #: 12
    Case 1:19-cv-01960-SEB-MPB Document 1-1 Filed 05/16/19 Page 7 of




                                        Respectfully submitted,

                                        CROSSEN KOOI, LLP
J                                        V
                                                         y

                                        Trevor J. Crossen, Attorney No., 18592-49
                                        Attorney for Plaintiff




          CROSSEN KOOI, LLP
          4661 Lisbom Drive
          Carmel, IN 46033
          Telephone: (317) 569-1335
          Facsimile:   (317) 219-0072




                                                                                      I

                                                                                      ;
                           29D02-1904-CT-003853                         Filed: 4/23/2019 11:39 AM
Case 1:19-cv-01960-SEB-MPB Document 1-1 Filed 05/16/19 Page 8 of 23 PageID   #: 13           Clerk
                                                Hamilton Superior Court 2                                     Hamilton County, Indiana




                           IN   THE HAMILTON COUNTY SUPERIOR COURT
                                     CIVIL DIVISION,          ROOM NO.
                                               STATE OF INDIANA

  STEVE KIZER,

         Plaintiff,


  vs.                                                            Cause No.:

  HOOK—SUPERX, LLC d/ba
  CVS PHARMACY and
  VALLEY ENTERPRISES, INC.,

         Defendants    .




                           APPEARANCE BY ATTORNEY IN CIVIL CASE

  Type of Case:    Civil Tort [CT]


  Party Classiﬁcation:     Initiating    _X__       Responding              Intervening


  1.     The undersigned        attorney and all attorneys listed     on this form now appear     in this case for
         the following party       member:

                                     Steve Kizer, Plaintiff


  2.     Applicable attorney information for service required by Trial Rule 5[B][2]                amd    for case
         information as required by Trial Rules 3.1 and 77[B] is as follows:


         Name:                       Trevor    J.   Crossen, Esq.
         Attorney Number:            18592-49
         Firm Name:                  CROSSEN KOOI, LLP
         Address:                    4661 Lisborn Drive
                                     Carmel, IN 46033
         Telephone:                  (3 17) 569-1 33 5
         Facsimile:                  (3 l7)   2 1 9-0072
         Email:                      TCrossen@indyﬁrm.com

 3.      There are other party members:                 Yes:__ N0:__X=

 4.      Ifﬁrst initiating partyfilz'rzg this case, the Clerk        is   requested to assign this Case   Type
         under Administrative Rule 8[b][3]:

 5.      I   will accept service   by   FAX at the abovc-noted number:             Yes:        No:        X
Case 1:19-cv-01960-SEB-MPB Document 1-1 Filed 05/16/19 Page 9 of 23 PageID #: 14




       This case involves support issues:       Yes:       No:__X_

       There are related cases:       Yes:          N0:_X_
       This form has been served on   all   other parties. Certiﬁcate of Service follows.


       Additional information required by Local Rule:



                                                       Respectfully submitted,


                                                       CROSSEN KOOI, LLP


                                                         ¢¢L~
                                                       Tr‘eVor   J.   Cr   sen, Attorney
                                                       Attorney f0 Plaintiff
                                                                                           No. 18592-49
Case 1:19-cv-01960-SEB-MPB Document 1-1 Filed 05/16/19 Page 10 of 23 PageID #: 15
                            29D02-1904-CT-003853                      Filed: 4/23/2019 11:39 AM
 ■*                                                                                        Clerk
                                                       Hamilton Superior Court 2                                            Hamilton County, Indiana




                                    IN THE HAMILTON COUNTY SUPERIOR COURT
                                           CIVIL DIVISION, ROOM NO.___
                                                 STATE OF INDIANA

      STEVE KIZER,                                            )
                                                              )
               Plaintiff,                                     )
                                                              )
      vs.                                                     )          Cause No.:
                                                              )
      HOOK-SUPERX, LLC d/ba                                   )
      CVS PHARMACY and                                        )
      VALLEY ENTERPRISES,INC.,                                )
                                                              )
               Defendants.                                    )
                                                              )



                                                              SUMMONS

      TO:      Hook>Siiperx, LLC
               c/o CT Corporation System
               150 West Market Street, Suite 800
               IndianapoUs, IN 46204

               You are hereby notified that you have been sued by the persons named as plaintiff and in the Court indicated
      above.

                The nature of the suit against you is stated in the complaint, which is attached to this Summons. It also states the
      relief sought or the demand made against you by plaintiff.

               An answer or other appropriate response in writing to the complaint must be filed either by you or your
      within twenty (20) days, commencing the day after you receive this Summons, (or twenty-three [23] days
      was received by mail), or a judgment by default may be rendered against you for the relief demanded by RMmfCf                         %

                If you have a claim for relief against the plaintiffs arising from the same transaction or occuit4[^^6u must assert
      it in your written answer.

      Dated:    4/23/2019
                                                                                         --------------------- z—i.
                                                                  ■lak, Nimilt^ Cdonty Superior Court          0
                                                                                                              9
                                                                                                              9       m ■
               (The following manner of service of summons is hereby designated.)

                 X      Registered or certified mail.
                        Service at place of employment, to-wit:
                                                                                                               V--                             \

                        Service on individual - (Personal or copy) at above address.
                        Service on agent (Specify) As designated above.
                        Other service. (Specify)

               CROSSEN KOOI, LLP                                         Telephone:       317-569-1335
               4661 Lisborn Drive                                        Facsimile:       317-219-0072
               Carmel, IN 46033                                          E-Mail:          TCrossen@indyfinn.cora
Case 1:19-cv-01960-SEB-MPB Document 1-1 Filed 05/16/19 Page 11 of 23 PageID #: 16




                                      SHERIFF’S RETURN ON SERVICE OF SUMMONS

     I hereby certify that I served this summons on the ___________________
                                                          day of            _____
                                                                            ^20__.
     (1) By delivering a copy of the summons and a copy of the complaint                                     to   the   defendant,

     (2) By leaving a copy of the summons and a copy of the complaint at
                                                                          which is the dwelling place or usual place of abode
         of                                                               ________ and by mailing a copy of said summons to
         said defendant at the above adc^ss.
 '   (3) Other Service or Remarks:______


          Sheriffs Costs                           Sheriff
                                                             By:
                                                                      Deputy

                                               CLERK’S CERTIFICATE OF MAILING

     I hereby certify that on the____ day of                   .20.    I mailed a copy of this summons and a copy of the complaint
     to the defendant,_______________                        . by     ______________mail, requesting a return receipt at the
     address furnished by the plaintiffs.

                                                             Clerk, Hamilton County Superior Court
     Dated:                        .20                       By:
                                                                      Deputy

                                       RETURN OF SERVICE OF SUMMONS BY MAIL

     I hereby certify that the attached return receipt was received by me showing the Summons and a copy of the complaint
     mailed to defendant.                                     , was accepted by the defendant on the                 day
     of                       .20.

     I hereby certify that the attached return receipt was received by me showing that the summons and a copy of the complaint was
     returned not accepted on the____ day of                             ,20    .

     I hereby certify that the attached return receipt was received by me showing that the summons and a copy of the complaint
     mailed to defendant _____                                was accepted by                                on behalf of said
     defendant on the___ day of                               _,20__ .


                                                             Clerk, Hamilton County Superior Court
     Dated:                        .20.                      By:
                                                                      Deputy
                            29D02-1904-CT-003853                        Filed: 4/23/2019 11:39 AM
Case 1:19-cv-01960-SEB-MPB Document 1-1 Filed 05/16/19 Page 12 of 23 PageID   #: 17          Clerk
                                                         Hamilton Superior Court 2                                                            Hamilton County, Indiana




                                     IN THE      HAMILTON COUNTY SUPERIOR COURT
                                                CIVIL DIVISION,                ROOM NO.
                                                          STATE OF INDIANA

  STEVE KIZER,                                                    )

                                                                  )

               Plaintiff,                                         )

                                                                  )

 vs.                                                              )            Cause No.2
                                                                  )
 HOOK—SUPERX, LLC d/ba                                            )
 CVS PHARMACY and                                                 )
 VALLEY ENTERPRISES, INC.,                                        )

                                                                  )

               Defendants.                                        )

                                                                  )




                                                                  SUMMONS
 TO:           Valley Enterprises, Inc.
               c/o CT Corporation System
               150 West Market Street, Suite 800
               Indianapolis, IN 46204


               You   are hereby notiﬁed that    you have been sued by          the persons   named     as plaintiff   and   in the Court indicated
 above.


               The nature ofthe suit against you is stated in the complaint, which           is   attached to this   Summons.      It       also states the
 relief sought 0r the    demand made against you by plaintiff.
                                                                                                                                                    ﬂ
                                                                                                                                            Ni ngcu f!
                                                                                                                                                          1 I    |       |
                                                                                                                                                                             l l
                                                                                                                                                                                 I

          An answer or other appropriate response in writing to the complaint must be ﬁled either by you oi                                     mhéy                         " --

                                                                                                                                                                                              Cs?“
 within twenty (20) days, commencing the day aﬁer you receive this Summons, (or twenty-three [23] da      ﬁhe’éummons                                                                               0"
 was received by mail), or a judgment by default may be rendered against you for the relief demanded        nfiff.
                                                                                                                             :33                                                                ha
               Ifyou have a claim   for relief against the plaintiffs arising     from the same transaction or       occunéézou                                 mull                                     '.

 it   in


 Dated:_
           your written answer.

                 4/23/2019                                                                   w mama
                                                                                           max
                                                                 Clerk, Ham‘ﬂ'lon C3untyb§uperior Court
                                                                                                                             2
                                                                                                                             1
                                                                                                                             t
                                                                                                                                 '1'
                                                                                                                                       1'

                                                                                                                                        ‘-
                                                                                                                                              g
                                                                                                                                              (Seal)
                                                                                                                                             #1..
                                                                                                                                                         i
                                                                                                                                                                :1.



                                                                                                                                                                                              I.‘
                                                                                                                                                                                                     -'

                                                                                                                                                                                                    ."
                                                                                                                                                                                                         i



                                                                                                                                                                                                              .




                                                                                                                                                                                                              q
                                                                                                                                   il               ‘
                                                                                                                                                        ‘II
                                                                                                                                                                ..   . .
                                                                                                                                                                                    '
                                                                                                                                                                                         t.
                                                                                                                                                                                                     ‘H
               (The following manner of service of summons                 hereby designated.)                                              ii;         [gﬁ “‘-
                                                                      is
                                                                                                                                                  ‘H {ﬂ
                                                                                                                                                      I l I          I
                                                                                                                                                                                    ‘-


                 X      Registered or certiﬁed mail.
                        Service at place of employment, to-wit:
                        Service on individual   — (Personal   or copy) at above address.
                        Service on agent. (Specify)   As designated above.
                        Other service. (Specify)


              CROSSEN K001, LLP                                               Telephone:            317-569-1335
              4661 Lisborn Drive                                              Facsimile:            317-219-0072
              Carmel, 1N 46033                                                E—Mail:               TCrossen@indyﬁrm.com
Case 1:19-cv-01960-SEB-MPB Document 1-1 Filed 05/16/19 Page 13 of 23 PageID #: 18




                                            SHERIFF’S      RETURN ON SERVICE OF SUMMONS
 Ihereby     certify that I served this     summons on the                       day of                          ,   20_.
 (1)    By     delivering    a       copy      of the    summons                 and    a    copy        of     the      complaint    t0    the   defendant,


 (2)    By leaving a copy ofthe summons and a copy 0fthe complaint at
                                                                                            which   is   the dwelling place or usual place of abode
        of                                                                                                    and by mailing a copy of said summons     to
        said defendant at the above address.
 (3)    Other Service or Remarks:



        Sheriﬂ’s Costs                                    Sheriff
                                                                    By:
                                                                                     Deputy

                                                        CLERK’S CERTIFICATE OF MAILING

 I   hereby certify that on the            day of                           ,   20—, I mailed a copy ofthis summons and a copy ofthe complaint
 to the defendant,                                                  ,   by                                       mail, requesting a   retum receipt   at the
 address furnished by the plaintiffs.


                                                                    Clerk, Hamilton           County Superior Court
 Dated:                                ,   20       .               By:
                                                                                     Deputy

                                            RETURN 0F SERVICE 0F SUMMONS BY MAIL
 I hereby certify that the attached return receipt was received by me showing the Summons and a copy of the complaint

 mailed to defendant,                                       was accepted by the defendant on the
                                                                        ,                                         day
 of                         20   ,




 I   hereby certify that the attached retum receipt was received by me showing that the                        summons and a copy ofthe complaint was
returned not accepted on the            day of                       _, 20—.

 Ihereby     certify that the attached return receipt      was received by me showing                that the        summons and a copy of the complaint
mailed to defendant                                               was accepted by                                                          on behalf of said
 defendant 0n the           day of                                          ,   20_.


                                                                    Clerk, Hamilton           County Superior Court
Dated:                                ,    20       .               By:
                                                                                    Deputy
                                                                         Filed: 4/23/2019 2:02 PM
Case 1:19-cv-01960-SEB-MPB Document 1-1 Filed 05/16/19 Page 14 of 23 PageID  #: 19           Clerk
                                                                                                                   Hamilton County, Indiana




 STATE OF INDIANA                    )        HAMILTON COUNTY SUPERIOR COURT 2
                                     gSS:
 COUNTY OF HAMILTON                           CAUSE NO. 29D02-1904-CT-003853

 STEVE KIZER,

                 Plaintiff,



          VS.

                                                     vvvvvvvvvvv




 HOOK—SUPERX, LLC d/b/a
 CVS PHARMACY and
 VALLEY ENTERPRISES INC.,      ,




                 Defendants.


                              CERTIFICATE OF ISSUANCE OF SUMMONS

          Comes now     the Plaintiff,      Steve Kizer, by counsel, and, pursuant to Indiana Trial Rule


 86(G)(2)(c), and certiﬁes that a        Summons and Amended Complaint                 for   Damages has been   issued   upon

 Defendants as follows:


          1.     Plaintiff,   by   certiﬁed mail, return receipt requested, tracking               number 7018 0680 0000

 3975 3241, was mailed on April 23, 2019 to Hook-Superx,                     LLC c/o CT      Corporation System, 150 West


 Market   Street, Suite 800, Indianapolis,    IN 46204.

          2.     Plaintiff,   by   certiﬁed mail, return receipt requested, tracking               number 7018 0680 0000

 3975 3258, was mailed on April 23, 2019 t0 Valley Enterprises,                    Inc. c/o   CT   Corporation System, 150


 West Market    Street, Suite 800, Indianapolis,   IN 46204.

                                                    Respectfully submitted,


                                                     CROSSEN K001, LLP



                                                    /s/TreV0r           J.   Crossen
                                                     Trevor        J.   Crossen, #18592-49
                                                    Attorney for Plaintiff
 Filed: 4/29/2019 9:42 AM
                     Clerk
Hamilton County, Indiana
                             Case 1:19-cv-01960-SEB-MPB Document 1-1 Filed 05/16/19 Page 15 of 23 PageID #: 20
                                                                                                       COMPLETE            THIS SECTION         ON DELIVERY
                                                                                                       A. Signature

                                                                                                                                                                    D Agent
                                                                                    .‘I




                                  I   rrmt y0u.    .
                                                                                  We reverse
                                      so that we can       rem.            .a'   :6 you.
                                                                                                                                     ‘
                                                                                                                                                                    U Addresses
                                  l   Attach this card to the back of the majlpiece,                                             ‘
                                                                                                                                                            C. Date of Delivery
                                      or on the front if space permits.                                                                  ux‘
                                  1. Article   Addressed   to:                                         D.   E delivery address d'                from item 1?       U Yes
                                  HUOLI
                                                                                                 '1'
                                                                                                            lfYES enterdeliverya               \ré'sébalé           u No
                                                       SuQeJAL. \LQ,
                                  Clo          QT cnrpom—Hm
                                  {a           VO- OAO-(‘V—U"                       S+,S-\<
                                  \nde\s-. \N                     Arum                     _.




                                                                                                3.      Service Type                                 El Priority Mail   Express®
                                                                                                El Adult Signature                                   El Registered MailTM
                                      |\|||||||||||||l|||l|ll|1ll|||||Illllll‘llllll
                                                                                                D Adult Signature Restricted Delivery                D   Registered Mail      Rwﬂctad
                                        9590 9402 3384 7227 6472 38                             ﬂ Certiﬁed Mail®                                         Delivery
                                                                                                U Ceniﬁed Mail Restricted Delivery                   ﬂ Return Regeipt for
                                                                                                D Collect on Deﬁvery                                     Merchandise
                                                                                                                                                                          I     _


                                  2. Article   Number   (Transfer from service label)           El Collect      on Delivery Restricted Delivery      El Signature  Confirmatlonm
                                                                                                       nsured Mail                                   U   Signature Confirmtion
                                   ?Dlﬁ DESD DUDE! 3375 32H];                                          nsurgsdsglloﬁil
                                                                                                                         Restricted Delivery             ReStfiCted DeliVEry



                              g
                                  PS Form 381 1,        July     2015 PSN 7530-02-000-9053                                                         Domestic Return Receipt
           Filed: 5/2/2019 11:15 AM
                               Clerk
          Hamilton County, Indiana
   SENDER: COMPLETE THIS SECTION      COMPLETE THIS SECTION ON DELIVERY
9-cv-01960-SEB-MPB
 '5




                         Document 1-1 Filed 05/16/19 Page 16 of 23 Pag
           I Complete items 1, 2, and 3.                                                                        A. Signature

           l Print your name and address on                           the reverse                                                                                              D Agent
                    so that we can                 return the card to you.
                                                                                                                x                    ’                                         U Address<
           I Attach                                                                                              B' Recéi‘fd               (Printed   Name)              C-
                           this card to the back of the mailpiece.                                                                                                       ”Dita 0f DeliVe
                    or on the front if space permits.                            g                                        x   ’ '-   ~
                                                                                                                                          fr-x‘                          ”2‘
           1        Article            Addressed   tO'                               ‘r
                                                                                                                9., ls delivery
                                                                                                                u   “
                                                                                                                                        address different from item 1?         D Yes
                                                                                                                          ”YES       enterdeﬁ'v‘egaddressbenow-                u No
            VQWM €Meﬁ0n3es                                                                         X                                                                --




           C40 QT Cor pomd-on                                                                  F




           ‘50 U~3 (:01 \LL+ 3+                                                                2"“:—
                                                                                                           .

                                                                                                           ‘


            3-K '200                                                                                   k
                                                                                                           ,
                                                                                                               L's)

                                                                                                                      .




                                                                                                       3. Serv'ice Iype'                                       'D   Priority Mail   Express®
                                                 ”is
                                959lo| 94i02
                                                            er      BLITIZ E45            "i   ’.'
                                                                                                           u Adult Signature
                                                                                                           D Adult Signature Restricted Delivery
                                                                                                                                                               u Registered MaiITM
                                                                                                                                                               D Registered Mall Restrlc
                                                                                                                                                                          ‘          '




                                                    3384 7227                                                             ified   Majl®                             Delivery
                                                                                                           D        Certiﬁed Mail Restricted Delivery          I Return Receipt for
                                                                           ﬁll       ‘M’Hk’é           wrect on Delivery                                            Merchandise
           2.        Article Number (7?ansfer from service label)        U 05“th 0" Deilvery Restricted Dalivefy D S'Qnature C°nﬁrma1|°n
                                                                             "   '




          mm                  maan Dunn 3a75                    3256“???  5&3; 3;:lnmedoemry
                                                                                                                 U Signature Confirmation
                                                                                                                   Restricteaneuvery



      ;
           PS Form 381 1                     ,   July    2015 PSN 7530-02-000-9053                                                                            Domestic Return Recei;
                                                                        Filed: 5/13/2019 10:40 AM
Case 1:19-cv-01960-SEB-MPB Document 1-1 Filed 05/16/19 Page 17 of 23 PageID   #: 22          Clerk
                                                                                                            Hamilton County, Indiana




  STATE OF INDIANA    )                      IN THE HAMILTON COUNTY SUPERIOR COURT
                     ) SS:
  COUNTY OF HAMILTON )                      CAUSE NO. 29D02-1904-CT-003853

  STEVE KIZER,                                       )
                                                     )
        Plaintiff,                                   )
                                                     )
  v.                                                 )
                                                     )
  HOOK-SUPERX, LLC d/b/a                             )
  CVS PHARMACY and                                   )
  VALLEY ENTERPRISES. INC.,                          )
                                                     )
        Defendants.                                  )

                                               APPEARANCE
  1.    The party on whose behalf this form is being filed is:

        Initiating ________         Responding ___X__             Intervening _________; and

        the undersigned attorney and all attorneys listed on this form now appear in this case for
        the following parties:

        Name of party ____Hook-SupeRx, LLC d/b/a CVS Pharmacy

  2.    Attorney information for service as required by Trial Rule 5(B)(2):

        Name:        Nicholas G. Brunette            Atty. Number:           27042-49

        Address: Reminger Co., LPA, College Park Plaza, 8909 Purdue Road

                     Suite 200, Indianapolis, Indiana 46268

        Phone:       317-853-7371                    Fax:     317-228-0943

        E-mail Address:            nbrunette@reminger.com

  3.    This is a         CT        case type as defined in administrative Rule 8(B)(3).

  4.    I will accept service by:
                Fax at the above noted number:                  Yes                      No       X
                Email at the above noted address:               Yes      X               No

  5.    This case involves child support issues.                Yes                      No       X        (If Yes,
        supply social security numbers for all family members on a separately attached document filed as confidential
        information on light green paper. Use Form TCM-TR3.1-4.)
Case 1:19-cv-01960-SEB-MPB Document 1-1 Filed 05/16/19 Page 18 of 23 PageID #: 23



  6.    This case involves a protection from abuse order, a workplace violence restraining order,
        or a no contact order.   Yes                No X        (If Yes, the initiating party must
        provide an address for the purpose of legal service but that address should not be one that exposes the
        whereabouts of a petitioner.) The party shall use the following address for purposes of legal
        service:                    N/A

  7.    This case involves a petition for involuntary commitment. Yes ____                     No     X

  8.    If Yes above, provide the following regarding the individual subject to the petition for
        involuntary commitment.                     N/A

  9.    There are related cases: Yes                   No      X    (If Yes, list on continuation page.)

  10.   Additional information required by local rule:                  None

  11.   There are other party members:            Yes        No     X    (If Yes, list on continuance page.)

  12.   This form has been served on all other parties and Certificate of Service is attached: Yes
               X             No

                                                  Respectfully submitted,


                                                  _/s/ Nicholas G. Brunette             __
                                                  Nicholas G. Brunette (27042-49)
                                                  Reminger Co., LPA
                                                  College Park Plaza
                                                  8919 Purdue Road, Suite 200
                                                  Indianpolis, IN 46268
                                                  T: 317-663-8570/ F: 317-663-8580
                                                  nbrunette@reminger.com
                                                  Counsel for Defendant Hook-SupeRx d/b/a CVS
                                                  Pharmacy
Case 1:19-cv-01960-SEB-MPB Document 1-1 Filed 05/16/19 Page 19 of 23 PageID #: 24



                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 13th day of May, 2019, I electronically filed the foregoing

  document using the E-filing system (IEFS), which sent a notice of electronic filing to the following:

  Trevor J. Crossen
  CROSSEN KOOI, LLP
  4661 Lisbom Drive
  Carmel, IN 46033
  Counsel for Plaintiff



                                                _/s/ Nicholas G. Brunette __________________
                                                Nicholas G. Brunette (27042-49)
                                                R. Gregory Sylvester (30156-29)
                                                Reminger Co., LPA
                                                                        Filed: 5/13/2019 10:40 AM
Case 1:19-cv-01960-SEB-MPB Document 1-1 Filed 05/16/19 Page 20 of 23 PageID   #: 25          Clerk
                                                                                               Hamilton County, Indiana




  STATE OF INDIANA   )                   IN THE HAMILTON COUNTY SUPERIOR COURT
                     ) SS:
  COUNTY OF HAMILTON )                  CAUSE NO. 29D02-1904-CT-003853

  STEVE KIZER,                                  )
                                                )
         Plaintiff,                             )
                                                )
  v.                                            )
                                                )
  HOOK-SUPERX, LLC d/b/a                        )
  CVS PHARMACY and                              )
  VALLEY ENTERPRISES. INC.,                     )
                                                )
         Defendants.                            )


                  MOTION FOR AUTOMATIC ENLARGEMENT OF TIME
                          TO FILE RESPONSIVE PLEADING

         Defendant, Hook-SupeRx, LLC d/b/a CVS Pharmacy, by counsel, pursuant to Rule 6(B)

  of the Indiana Rules of Trial Procedure, moves the Court for an initial enlargement of time of thirty

  (30) days in which to answer or otherwise respond to Plaintiff’s Complaint, up to and including

  June 17, 2019, and in support therefor would show the Court as follows:

         1. That the defendant was served on April 26, 2019.

         2. That a responsive pleading is due on or about May 16, 2019 and said time has not yet

  expired.

         3. That no prior enlargement of time has been requested.

         4. That said additional time is necessary to enable counsel to confer with their client to

  review the facts and prepare an appropriate response.

         WHEREFORE, Defendant, Hook-SupeRx, LLC d/b/a CVS Pharmacy, by counsel, prays

  for an additional thirty (30) days in which to answer or otherwise respond to Plaintiff’s Complaint
Case 1:19-cv-01960-SEB-MPB Document 1-1 Filed 05/16/19 Page 21 of 23 PageID #: 26



  for Damages, through and including June 17, 2019, and for all other just and proper relief in the

  premises.



                                              Respectfully submitted,


                                              _/s/ Nicholas G. Brunette                       __
                                              Nicholas G. Brunette (27042-49)
                                              Reminger Co., LPA
                                              College Park Plaza
                                              8919 Purdue Road, Suite 200
                                              Indianpolis, IN 46268
                                              T: 317-663-8570/ F: 317-663-8580
                                              nbrunette@reminger.com
                                              Counsel for Hook-SupeRx, LLC            d/b/a    CVS
                                              Pharmacy
Case 1:19-cv-01960-SEB-MPB Document 1-1 Filed 05/16/19 Page 22 of 23 PageID #: 27




                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 13th day of May, 2019, I electronically filed the foregoing

  document using the E-filing system (IEFS), which sent a notice of electronic filing to the following:

  Trevor J. Crossen
  CROSSEN KOOI, LLP
  4661 Lisbom Drive
  Carmel, IN 46033
  Counsel for Plaintiff



                                                _/s/ Nicholas G. Brunette __________________
                                                Nicholas G. Brunette (27042-49)
                                                Reminger Co., LPA
Case 1:19-cv-01960-SEB-MPB Document 1-1 Filed 05/16/19 Page 23 of 23 PageID #: 28



  STATE OF INDIANA                  )            IN   THE HAMILTON COUNTY SUPERIOR COURT
                                        SS:
  COUNTY OF HAMILTON                g           CAUSE NO.                  29D02-1904-CT-003853

  STEVE KIZER,
                                                                                                            FILED
                                                                                                          May 14, 2019
         Plaintiff,
                                                                                                        CLERK OF THE HAMILTON
                                                                                                           CIRCUIT COURT
  V.

                                                        vvvvvvvvvvv




  HOOK-SUPERX, LLC d/b/a
  CVS PHARMACY and
  VALLEY ENTERPRISES. INC,

         Defendants.



               ORDER GRANTING AUTOMATIC ENLARGEMENT OF TIME
                        TO FILE RESPONSIVE PLEADING
          The Court, having considered           the Defendant,              Hook-SupeRX,   LLC   d/b/a   CVS   Pharmacy’s


  Motion 0f Automatic Enlargement 0f Time                             to   answer or otherwise respond to         Plaintiff’s


  Complaint, and being duly advised in the premises, hereby approves said Motion.


         IT IS   THEREFORE ORDERED that Defendant,                               Defendant, Hook-SupeRX,          LLC   d/b/a


  CVS   Pharmacy,     shall   have up   t0   and including June 17, 2019,            in   Which   t0   Answer   or otherwise


  plead in response to Plaintiff s Complaint.


          so ORDERED:                        May        13,                2019

                                                  Ljuﬂg
                                    JUDCQAMILTON COUNTY SUPERIOR COURT
                                                                                     QM
         Distribution:


         Counsel of record Via the Court’s Electronic Filing System

         5/14/19 js
